





TERMINATION AGREEMENT


This TERMINATION AGREEMENT (this “Termination Agreement”) with respect to the
Call Option Confirmations (as defined below) is made as of [●] between [●]
(“Dealer”) and Amicus Therapeutics, Inc. (“Counterparty”), a Delaware
corporation.


WHEREAS, Counterparty issued $250,000,000 principal amount of 3.00% Convertible
Senior Notes due 2023 (the “Convertible Notes”) pursuant to an Indenture dated
as of December 21, 2016 between Counterparty and Wilmington Trust, National
Association, as trustee;
WHEREAS, Dealer and Counterparty are parties to the base capped call option
transaction (as amended, modified or supplemented, the “Base Call Option
Transaction”) evidenced by the letter agreement between Dealer and Counterparty,
dated as of December 15, 2016 (as amended, modified or supplemented, the “Base
Call Option Confirmation”), and the additional capped call option transaction
(as amended, modified or supplemented, the “Additional Call Option Transaction”
and, together with the Base Call Option Transaction, the “Call Option
Transactions”) evidenced by the letter agreement between Dealer and
Counterparty, dated as of December 19, 2016 (as amended, modified or
supplemented, the “Additional Call Option Confirmation” and, together with the
Base Call Option Confirmation, the “Call Option Confirmations”); and


WHEREAS, the parties partially terminated both the Base Call Option Transaction
and the Additional Call Option Transaction on [●] (the “Partial Unwind”);


WHEREAS, the Counterparty has requested the full termination of both the Base
Call Option Transaction and the Additional Call Option Transaction.


NOW, THEREFORE, in consideration of their mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby mutually covenant and agree as follows:


1.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in the Call Option Confirmations.


2.    Termination of Transactions and Confirmations. Notwithstanding anything to
the contrary in the Call Option Confirmations, Counterparty and Dealer agree
that, effective on the date hereof, (i) the Base Call Option Transaction shall
automatically terminate and all of the respective rights and obligations of the
parties under the Base Call Option Confirmation shall be terminated, cancelled
and extinguished, (ii) the Additional Call Option Confirmation shall
automatically terminate and all of the respective rights and obligations of the
parties under the Additional Call Option Confirmation shall be terminated,
cancelled and extinguished and (iii) in consideration of the foregoing, Dealer
shall pay to Counterparty, in immediately available funds to the account
specified below, cash in US Dollars in an amount equal to the Cash Settlement
Amount no later than 4:00 p.m. (New York City time) on the first Clearance
System Business Day following the conclusion of the Hedge Unwind Period. “Cash
Settlement Amount” and “Hedge Unwind Period” shall have the meanings assigned to
such terms in Exhibit A hereto.


3.    Representations and Warranties of Counterparty. Counterparty represents
and warrants to Dealer on the date hereof that:


(a)    it is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;


(b)    it has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement, to deliver this
Termination Agreement and each such other document relating thereto (if any) and
to perform its obligations hereunder and thereunder (as applicable) and has
taken all necessary action to authorize such execution, delivery and
performance;


(c)    such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


(d)    all governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with;


(e)    its obligations under this Termination Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));


(f)    it is not aware of any material nonpublic information regarding
Counterparty or the Shares;


(g)    it (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million;


(h)    it is not entering into this Termination Agreement to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act; and


(i)    on the date hereof, it remains a party to the Call Option Transactions to
the full extent as on the date of execution thereof (after taking into account
the Partial Unwind) and it has not assigned, purported to assign or made any
attempt to assign, any interest in the Call Option Transactions to any third
party.


4.    Representations and Warranties of Dealer. Dealer represents and warrants
to Counterparty on the date hereof that:


(a)    it is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;


(b)    it has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement to which it is a party, to
deliver this Termination Agreement and each such other document (if any) and to
perform its obligations hereunder and thereunder (as applicable) and has taken
all necessary action to authorize such execution, delivery and performance;


(c)    such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


(d)    all governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with;


(e)    its obligations under this Termination Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)); and


(f)    on the date hereof, it remains a party to the Call Option Transactions to
the full extent as on the date of execution thereof (after taking into account
the Partial Unwind) and it has not assigned, purported to assign or made any
attempt to assign, any interest in the Call Option Transactions to any third
party.


5.    Notices. For purposes of this Termination Agreement, the addresses for
notices or communications to the parties shall be:


(a)    Counterparty:


Amicus Therapeutics, Inc.
1 Cedar Brook Drive
Cranbury, NJ 08512
Attention:     [●]
Telephone No.:    [●]
Email.:    [●]
With a copy to:
Attention:    [●]
Telephone No.:    [●]
Email:     [●]


(b)    Dealer:
Attention: [●]
Telephone: [●]
Facsimile: [●]
Email: [●]


With a copy to:


Attention: [●]
Telephone: [●]
Email: [●]


And email notification to the following address:
[●]


6.    Account Details. For purposes of this Termination Agreement, the account
for payments to Counterparty shall be:


Bank:        [●]
ABA#:        [●]
Acct No.:    [●]
Beneficiary:     [●]
SWIFT ID:    [●]
7.    Disclosure. Notwithstanding anything provided in this Termination
Agreement or the Call Option Confirmations, effective from the date of
commencement of discussions concerning the Call Option Transactions,
Counterparty and each of its employees, representatives, or other agents may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Call Option Transactions and this Termination
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.


8.    No Reliance, etc. Counterparty hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Termination Agreement, that it has not relied on Dealer or
its affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.


9.    [Reserved]


10.    Designation by Dealer. Notwithstanding any other provision in this
Termination Agreement to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the transactions contemplated by this Termination Agreement and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.


11.    Governing Law. THIS TERMINATION AGREEMENT AND ALL MATTERS ARISING IN
CONNECTION WITH THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF [●] (WITHOUT REFERENCE TO ITS
CHOICE OF LAW DOCTRINE, [●]).


12.    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.


13.    Amendment. This Termination Agreement may not be modified, amended or
supplemented, except in a written instrument signed by each party hereto.


14.    Counterparts. This Termination Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


15.    Agreements and Acknowledgements Regarding Hedging. Counterparty
acknowledges and agrees that:


(a)    on or following the date hereof, Dealer and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust its hedge
position with respect to this Termination Agreement;


(b)    Dealer and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to this Termination
Agreement;


(c)    Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk; and


(d)    any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares each in a manner that may
be adverse to Counterparty.






[The remainder of page intentionally left blank]

IN WITNESS WHEREOF the parties have executed this Termination Agreement with
effect from the date specified on the first page of this Termination Agreement.




[●]




By:
___________________________


Name:

Title:


Amicus Therapeutics, Inc.




By:
___________________________
Name:    
Title:    




EXHIBIT A


VWAP Price
Cash Settlement Amount
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]



“Cash Settlement Amount” means the amount set forth in the table above opposite
the applicable VWAP Price (as defined below). If the VWAP Price is not specified
on the table above, the Cash Settlement Amount shall be the straight-line
interpolation between the VWAP Prices or extrapolation from the VWAP Prices (as
the case may be) specified on the table above. Dealer shall notify Counterparty
of the applicable Cash Settlement Amount as soon as reasonably practicable after
5:00pm (New York City time) on the last Scheduled Trading Day of the Hedge
Unwind Period.


“VWAP Price” means the arithmetic average of the Daily Prices for all Exchange
Business Days in the Hedge Unwind Period, as determined by Dealer in good faith
and a commercially reasonable manner.


“Daily Price” means, for any Exchange Business Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg Page “FOLD <Equity> AQR” (or any successor thereto) for each such
Exchange Business Day in respect of the period from the scheduled opening time
of the Exchange to the Scheduled Closing Time of the Exchange on such Exchange
Business Day (or, if such volume-weighted average price is unavailable at such
time, the market value of one Share on such Exchange Business Day, as determined
by the Calculation Agent using, if practicable, a volume-weighted average
method). The VWAP Price will be determined without regard to after-hours trading
or any other trading outside of the regular trading session trading hours.


“Hedge Unwind Period” means the Scheduled Trading Day occurring on [●]; provided
that, notwithstanding anything to the contrary in this Termination Agreement,
Dealer may postpone such Scheduled Trading Day or extend the Hedge Unwind Period
by one or more Scheduled Trading Days if Dealer determines, in its reasonable
discretion, that such postponement or extension is reasonably necessary or
appropriate to preserve Dealer’s hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer (or any of its affiliates) to
effect transactions of Shares in connection with its hedge unwind activity
hereunder in a manner that would, if Dealer (or such affiliate) were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.




1
12020845.01-NYCSR07A - MSW